IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-09-00217-CR

JAMES RILEY LEMONS,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                             From the 278th District Court
                                Walker County, Texas
                                Trial Court No. 24,661


                            MEMORANDUM OPINION


       James R. Lemons has filed a pro se notice of appeal complaining of various

pretrial rulings by the trial court.

       In a July 21, 2009 letter, we notified Lemons that this cause was subject to

dismissal for want of jurisdiction because it appeared that this Court does not have

jurisdiction of his appeal of the trial court’s interlocutory rulings. See Everett v. State, 91
S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (stating that this court has jurisdiction

over criminal appeals only when expressly granted by law). We warned Lemons that
we would dismiss this appeal unless, within 21 days, he showed grounds for

continuing it. Lemons has filed a response, but it does not show grounds for continuing

this appeal or that we have jurisdiction. Accordingly, we dismiss this appeal for want

of jurisdiction.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed August 19, 2009
Do not publish
[CR25]




Lemons v. State                                                                  Page 2